PER CURIAM.
The plaintiffs/counter-defendants, Mars International Corp. and Frank Berenson, filed a complaint for damages alleging loss of commissions on a brokerage contract. Thereafter, the defendant/counter-plaintiff, Pan American Trading Corp., filed a counterclaim for damages alleging breach of contract, unjust enrichment, and rescission. The trial court awarded the plaintiffs damages on their claim. However, the trial court also awarded damages to the defendant on its counterclaim. As a result, the defendant recovered a net amount of $13,470. The plaintiffs contend that the trial court erred in awarding damages to the defendant on its counterclaim. We disagree.
This court will not disturb the trial court’s findings and conclusions where such findings and conclusions are based upon competent substantial evidence. See James P. Driscoll, Inc. v. Gould, 521 So.2d 301 (Fla. 3d DCA 1988); Raheb v. Di Battisto, 483 So.2d 475 (Fla. 3d DCA 1986); Plaza Builders, Inc. v. Regis, 502 So.2d 918 (Fla. 2d DCA 1986). In the instant case, the trial court’s findings and conclusions were based upon competent substantial evidence. Accordingly, we affirm.